The opinion of the court was delivered by
Greene, J. :
This lawsuit grew out of a proceeding to establish the corners and boundaries of defendant’s land. After the filing of the surveyor’s report the plaintiff appealed to the district court, where the survey was set aside because of some irregularities in the proceeding. The court appointed a surveyor who made a survey, determined the boundaries, located the corners of the land, and made his report to the court. This report was confirmed. The plaintiff prosecutes this error to reverse the several orders and final judgment of the court.
The jurisdiction of this court is challenged for the reason that the amount in controversy does not exceed $100, exclusive of costs. The record does not disclose the amount or value in controversy. To this record is attached a certificate, signed by the judge who tried the cause, stating that a constitutional question is involved. There was no constitutional question presented in the oral argument or in plaintiff’s brief. Not being informed what question of constitutional law is involved or what the contention of *146plaintiff upon such question may be, we assume that it has been waived. Several alleged errors are argued, but none involves a constitutional question. The law which confers upon this court jurisdiction to review proceedings in error because a constitutional question is involved does not give it jurisdiction to determine other questions arising at the trial. (Mo. Pac. Rly. Co. v. Kimball, 48 Kan. 384, 29 Pac. 604.)
Por the reasons here suggested the judgment of the court below is affirmed.
All the Justices concurring.